Filing Date: 12/05/2019
Claimed Priority Date: 12/13/2018 (PRO 62/778,908)
			    12/13/2018 (PRO 62/778,922)
Applicants: Kim et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 11/12/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 11/12/2021, responding to the Office action mailed on 08/19/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 7, 9, and 13. Accordingly, pending in this application are claims 1-6, 8, 10-12, and 14-20, with claims 14-20 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 
Response to Amendment

Applicant’s amendments to the Specification have overcome the objections to Specification previously set forth in the Non-Final Office action mailed on 08/19/2021. 
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103, previously set forth in the same office action. Accordingly, all prior claim rejections are hereby also withdrawn, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Objections



Claim 1 is objected to because of the following informalities:
- L. 8: amend to -- the inner conductor--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara et al. (IDS reference CN1722433 and associated Machine Translation) in view of Sung et al. (US2014/0264880), and in further view of Liu et al. (US6099701).

Regarding Claim 1, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows most aspects of the instant invention, including a conductive structure, comprising:
- a vertical component (e.g., conductive feature in through-hole 151, with Ti/TiN barrier and W fill) extending through a dielectric layer (e.g., through silicon oxide films 141,150), including
an inner conductor (e.g., W fill 153) having an aspect ratio exceeding 1
- a lateral component (e.g., conductive feature stack of Ti/Al/TiN over oxide film 150) arranged above the vertical component, including:
an upper conductive line (e.g., interconnection layer 155 of Al) extending laterally over the inner conductor of the vertical component
e.g., unlabeled bottom Ti film of Ti/Al/TiN stack) having a substantially uniform thickness arranged between the inner conductor (e.g., 153) and the upper conductive line (e.g., 155), and extending laterally beyond a planar projection of the vertical component
- wherein the upper conductive line of the lateral component is in electrical connection with the inner conductor of the vertical component through the interposing layer
However, while Fujihara shows that the interposing layer is composed of a metallic material (e.g., Ti), he is silent about the interposing layer being composed of an intermetallic material, as well as the associated limitations. Sung (see, e.g., Par. [0015]), on the other hand and in the same field of endeavor, teaches that Ti or TiAl (material similar to the instant application) are known to be equivalent barrier layer materials for Al conductive features. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either a Ti metal material or a TiAl intermetallic material as the interposing layer in the structure of Fujihara, because these are known in the semiconductor art as being equivalent and suitable materials for implementing barrier layers for Al conductive lines, as suggested by Sung, and selecting among them would have been obvious to the skilled artisan. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). Therefore, Fujihara in view of Sung teaches that the interposing laver is composed of an intermetallic material with unitary molecular constitution (e.g., TiAl), the intermetallic material comprising a metal component identical to that in the upper conductive line (e.g.
Furthermore, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the film above the Al interconnection layer 155 is a TiN film (material similar to the instant application). Accordingly, Fujihara also shows an anti-reflective layer (ARL) (e.g., unlabeled top TiN film) above the upper conductive line (e.g., 155), wherein the anti-reflective laver is made of titanium nitride material. 
However, Fujihara in view of Sung is silent about the anti-reflective layer having a varying gradient content, as well as the remaining associated limitations. Liu (see, e.g., Figs. 2-3; Col. 2, L. 6-17 and Col. 5, L. 20-59), on the other hand and in the same field of endeavor, teaches that having a layer of titanium nitride material with a varying gradient content (e.g., second TiN film 44,46), wherein a higher content of titanium is proximate to an undelying metal layer (e.g., Al layer 40), favorably improves the resilience of said underlying metal layer to electromigration.
Accordingly, it would have been obvious to one of ordinary skill in the art the time the invention was filed to have the layer of titanium nitride material with a varying gradient content in the structure of Fujihara in view of Sung, as taught by Liu, to improve the resilience of the upper conductive line to electromigration.
Furthermore, Liu (see, e.g., Figs. 2-3; Col. 2, L. 6-17 and Col. 5, L. 20-59) teaches that the second TiN film 44,46 has, in a direction perpendicular and way from metal layer 40, a titanium content that gradually decreases and a nitrogen content that gradually increases. Therefore, Fujihara in view of Sung, and in further view of Liu, teaches that the anti-reflective laver is made of titanium nitride material with a varying gradient content, in a direction from the interposing layer to the anti-reflective layer, a 
Regarding Claim 2, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the film beneath Al interconnection layer 155 has a uniform thickness, and he is silent about any thickness variations that would indicate otherwise. Additionally, Sung (see, e.g., Par. [0015]) teaches that Ti and TiAl are known to be equivalent barrier layer materials for Al conductive features. Accordingly, Fujihara in view of Sung, and in further view of Liu, is understood as teaching that a thickness variation in the interposing layer is no more than about 5% with respect to a regional thickness of the interposing layer in the planar projection region of the vertical component.
Regarding Claim 3, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the film beneath Al interconnection layer 155 has a uniform thickness, and he is silent about any thickness variations that would indicate otherwise. Also, see comments stated above in Par. 16 with regards to Claim 2, which are considered repeated here. Accordingly, Fujihara in view of Sung, and in further view of Liu, is understood as teaching that a thickness variation in the interposing layer is no more than about 5%.
Regarding Claim 4, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the vertical component further includes a vertical liner (e.g., Ti/TiN barrier films) that encloses a lateral boundary and a bottom boundary of the inner conductor (e.g., 153) of the vertical component (also, see, e.g.
Regarding Claim 8, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows most aspects of the instant invention, including a conductive structure, comprising:
- an electrical device disposed in a device layer over a substrate (e.g., transistor Qn in transistor layer over substrate 101)
- a cross-layer component (e.g., conductive feature in through-hole 151, with Ti/TiN barrier and W fill) that forms at least part of a vertical signal path to the electrical device, the cross-layer component including
an inner conductor (e.g., W fill 153) including an upper, a lateral, and a bottom boundary, having an aspect ratio exceeding 1
- an intra-layer component (e.g., conductive feature stack of Ti/Al/TiN over oxide film 150) arranged in a layer over the device layer and above the cross-layer component, the intra-layer component including:
a conductive line (e.g., interconnection layer 155 of Al) extending laterally over the inner conductor of the cross-layer component
a metallic layer (e.g., unlabeled bottom Ti film of Ti/Al/TiN stack) composed of a metallic material with substantially unitary molecular constitution, arranged under the conductive line (e.g., 155) and extending laterally beyond a planar projection of the cross-layer component 
- wherein the upper boundary of the inner conductor (e.g.,  153
However, Fujihara is silent about having an intermetallic layer as well as the associated limitations. Also, see comments stated above in Par. 10-11 with regards to Claim 1, which are considered repeated here.  
Furthermore, Fujihara in view of Sung is silent about the anti-reflective layer having a varying gradient content, as well as the remaining associated limitations. Also, see comments stated above in Par. 13-15 with regards to Claim 1, which are considered repeated here. Therefore, Fujihara in view of Sung, and in further view of Liu, teaches all the limitations recited in the claim. 
Regarding Claim 10, Sung (see, e.g., Par. [0015]) teaches that the substantially unitary intermetallic material consists essentially of TiAl.
Regarding Claim 11, Fujihara (see, e.g., Fig. 42 and associated disclosure) shows that the cross-layer component further includes a lower liner (e.g., Ti/TiN barrier films) that encloses the lateral boundary and the bottom boundary of the inner conductor (e.g., 153) of the cross-layer component (also, see, e.g., Fig. 33 and disclosed via forming steps).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over McTeer (US5990011) in view of Liu et al. (US6099701).

Regarding Claim 1, McTeer (see, e.g., Figs. 1-3) shows most aspects of the instant invention, including a conductive structure, comprising:
- a vertical component (e.g., conductive feature in contact hole 16, with Ti/TiN barrier 24/26 and W fill 28) extending through a dielectric layer (e.g., dielectric layer 14), including
an inner conductor (e.g., W fill/plug 28) having an aspect ratio exceeding 1
e.g., conductive feature stack of TiAl/Al 48/50) arranged above the vertical component, including:
an upper conductive line (e.g., conductive layer 50 of Al) extending laterally over the inner conductor of the vertical component
- an interposing layer (e.g., wetting layer 48 of TiAl) having a substantially uniform thickness arranged between the inner conductor (e.g., 28) and the upper conductive line (e.g., 50), and extending laterally beyond a planar projection of the vertical component, wherein the interposing laver is composed of an intermetallic material with unitary molecular constitution (e.g., TiAl), the intermetallic material comprises a metal component identical to that in the upper conductive line (e.g., Al)
- wherein the upper conductive line of the lateral component is in electrical connection with the inner conductor of the vertical component through the interposing layer

























However, McTeer is silent about an anti-reflective laver above the upper conductive line, as well as the remaining associated limitations. Liu (see, e.g., Figs. 2-3; Col. 2, L. 6-17 and Col. 5, L. 20-59), on the other hand and in the same field of endeavor, teaches that having a layer of titanium nitride material with a varying gradient content (e.g., second TiN film 44,46), wherein a higher content of titanium is proximate to an undelying metal layer (e.g., Al layer 40), favorably improves the resilience of said underlying metal layer to electromigration.
Accordingly, it would have been obvious to one of ordinary skill in the art the time the invention was filed to have the layer of titanium nitride material with a varying 
Furthermore, Liu (see, e.g., Figs. 2-3; Col. 2, L. 6-17 and Col. 5, L. 20-59) teaches that the second TiN film 44,46 has, in a direction perpendicular and way from metal layer 40, a titanium content that gradually decreases and a nitrogen content that gradually increases. Therefore, McTeer in view of Liu, teaches that the anti-reflective laver is made of titanium nitride material with a varying gradient content, in a direction from the interposing layer to the anti-reflective layer, a titanium content in the anti-reflective layer gradually decreases and a nitrogen content in the anti-reflective laver gradually increases.
Regarding Claim 2, McTeer (see, e.g., Fig. 3 and Col. 5, L. 39 to Col. 6, L. 47) shows that wetting layer 48 of TiAlx alloy is a substantially conformal material layer, wherein the content “X” of Al is chosen to be high (e.g., X>0.6) so as to avoid reaction/loss of material with overlaying conductive layer 50 of Al.
Therefore, the specific thickness variation in the interposing layer claimed by the applicant, i.e., no more than about 5% with respect to a regional thickness of the interposing layer in the planar projection region of the vertical component, is only considered to be the “optimum” thickness variation disclosed by McTeer in view of Liu that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on adjusting the “X” content of Al in the intermetallic alloy TiAlX of the wetting layer (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained 
Regarding Claim 3, see comments stated above in Par. 29-30 with regards to Claim 2, which are considered repeated here.
Regarding Claim 4, McTeer (see, e.g., Fig. 3) shows that the vertical component further includes a vertical liner (e.g., Ti/TiN barrier 24/26) that encloses a lateral boundary and a bottom boundary of the inner conductor (e.g., 28) of the vertical component.
Regarding Claim 5, McTeer (see, e.g., Fig. 3) shows that:
- the lateral component further includes a lateral liner (e.g., Ti/TiN barrier 24/26) disposed between the interposing layer (e.g., 48) and the dielectric layer (e.g., 14), wherein the vertical liner connects the lateral liner around a contact interface between the inner conductor and the interposing layer
- the lateral liner and the vertical liner are formed with identical material (e.g., Ti/TiN)

































Regarding Claim 6, McTeer (see, e.g., Fig. 3) shows that the identical material includes a Ti containing material.

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhwa et al. (US6395629) in view of McTeer (US5990011), and in further view of Liu et al. (US6099701).

Regarding Claim 8, Sidhwa (see, e.g., Fig. 5) shows most aspects of the instant invention, including a conductive structure, comprising:
- an electrical device disposed in a device layer over a substrate (e.g., active device in underlaying layer 32 to which a conductive contact is to be made)
e.g., conductive feature in opening 36, with Ti/TiN barrier 39 and W plug 38) that forms at least part of a vertical signal path to the electrical device, the cross-layer component including
an inner conductor (e.g., W plug 38) including an upper, a lateral, and a bottom boundary, having an aspect ratio exceeding 1
- an intra-layer component (e.g., conductive feature stack of Ti/AlCu/TiN 40/42/44) arranged in a layer over the device layer and above the cross-layer component, the intra-layer component including:
a conductive line (e.g., interconnect layer 42 of AlCu) extending laterally over the inner conductor of the cross-layer component
a metallic layer (e.g., Ti wetting layer 40) composed of a metallic material with substantially unitary molecular constitution, arranged under the conductive line (e.g., 42) and extending laterally beyond a planar projection of the cross-layer component 
- wherein the upper boundary of the inner conductor (e.g.,  38) is in contact with the metallic layer




































However, while Sidhwa shows a metallic layer composed of a metallic material (e.g., 40 of Ti), he is silent about having an intermetallic layer composed of an intermetallic material, as well as the associated limitations. McTeer (see, e.g., Fig. 3 and Col. 5, L. 39 to Col. 6, L. 47), on the other hand and in the same field of endeavor, teaches having a wetting layer 48 of TiAlx intermetallic alloy, wherein the content “X” of Al is chosen to be high (e.g., X>0.6) so as to avoid reaction/loss of material with overlaying conductive layer 50
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the intermetallic layer composed of an intermetallic material (of TiAl) in the structure of Sidhwa, as taught by McTeer, to avoid reaction/loss of wetting layer material with an overlaying Al conductive layer and prevent the reduction of the effectiveness of said wetting layer. Therefore, Sidhwa in view of McTeer teaches an intermetallic layer composed of an intermetallic material with substantially unitary molecular constitution (e.g., TiAl), wherein the intermetallic material comprises a metal component identical to that in the conductive line (e.g., Al), and wherein the upper boundary of the inner conductor is in contact with the intermetallic layer.
Furthermore, Sidhwa (see, e.g., Fig. 5) shows an anti-reflective layer above the conductive line, wherein the anti-reflective laver is made of titanium nitride material (e.g., TiN ARC layer 44). However, Sidhwa in view of McTeer is silent about the anti-reflective layer having a varying gradient content, as well as the remaining associated limitations. Also, see comments stated above in Par. 13-15 with regards to Claim 1, which are considered repeated here, as applied to Sidhwa in view of McTeer. Therefore, Sidhwa in view of McTeer, and in further view of Liu, teaches all the limitations recited in the claim.
Regarding Claim 10, McTeer (see, e.g., Fig. 3 and Col. 5, L. 39 to Col. 6, L. 47) teaches that the substantially unitary intermetallic material consists essentially of TiAl.
Regarding Claim 11, Sidhwa (see, e.g., Fig. 5) shows that the cross-layer component further includes a lower liner (e.g., Ti/TiN barrier 39) that encloses the lateral boundary and the bottom boundary of the inner conductor (e.g., 38
Regarding Claim 12, Sidhwa (see, e.g., Fig. 5) shows the intra-layer component further includes an upper liner (e.g., Ti/TiN barrier 39) disposed between the metallic layer (e.g., 40) and the dielectric layer (e.g., 34), wherein the upper liner connects the lower liner around the upper boundary of the inner conductor; and the lower liner and the upper liner are formed with the same material (e.g., Ti/TiN). Additionally, McTeer (see, e.g., Fig. 3 and Col. 5, L. 39 to Col. 6, L. 47) teaches an intermetallic wetting layer of TiAl.

Response to Arguments
Applicant’s arguments filed on 11/12/2021 with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion











































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Remainder of page intentionally left blank







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814